DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraphs 73 – 79 contains reference numerals for Figures 4 - 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0072408).  
Regarding independent claim 1, Lee teaches a method for providing a display of a pickup location in a transportation service, the method comprising: 
receiving, by one or more processors in a server device, a request to transport a rider to a drop-off location (paragraph 21: the rendezvous coordination system 104 is a system that communicates with the client devices 100, 102, via the network 106, to coordinate or otherwise provide services relating to navigating to a destination and communicating a meeting point); 
providing, by the one or more processors to a client device of the rider or a client device of a driver, a pickup location for the driver to pick up the rider (paragraph 21: the rendezvous coordination system 104 may determine a destination for rendezvous, monitor the location of the client devices 100, 102, determine routes to the destination, identify capture points containing images depicting views of an environment, and overlay markers onto the views); 
receiving, at the one or more processors, real-world imagery from a field of view of the client device of the rider or the client device of the driver (paragraph 22: the images may be "street view" images or images taken by a user from an image capture device, such as the client device; paragraph 59: multiple views 316 from multiple capture points may be displayed to the provider on the provider client device 102); 
determining, by the one or more processors, a location corresponding to the real- world imagery (paragraph 35: the user sees the view 316 and selects a meeting point that may be represented in the view 316); 
comparing, by the one or more processors, the determined location to the pickup location (paragraph 59: the provider vehicle 610 may cross a first threshold (not shown), after which, the provider client device 102 displays a marker in a view 324 from capture point B 608); and 
providing, by the one or more processors, information to display in an augmented reality mode overlaying the real-world imagery presented on the client device of the rider or the client device of the driver based on the comparison to assist the rider or the driver (paragraph 59: the provider vehicle 610 may cross a first threshold (not shown), after which, the provider client device 102 displays a marker in a view 324 from capture point B 608).

Regarding dependent claim 2, Lee teaches wherein providing information to display in an augmented reality mode includes, providing, by the one or more processors, an indication of the pickup location within the real-world imagery (paragraph 35 and Figures 5A, 5B: once the user client device 100 has received the view 316 and determined 318 that the user client device 100 is near the destination or a capture point of the view, the user client device 100 may display 320 the view 316 to the user, which this allows the user to see the view 316 and select a meeting point that may be represented in the view 316).

Regarding dependent claim 3, Lee teaches wherein providing an indication of the pickup location within the real-world imagery includes providing a pin at the pickup location within the real- world imagery (Figure 5B: pin is set in the real-world image).

Regarding dependent claim 8, Lee teaches wherein determining a location corresponding to the real-world imagery comprises: analyzing the real-world imagery provided by a client device to determine a location of the client device (paragraph 23: each image is associated with the physical location it was captured from, wherein this location is referred to as a capture point).

Regarding independent claim 9, Lee teaches a method for identifying and presenting a pickup location to a rider in a transportation service, the method comprising: 
transmitting, by one or more processors in a client device of a user, a request to transport the user to a drop-off location (paragraph 21: the rendezvous coordination system 104 is a system that communicates with the client devices 100, 102, via the network 106, to coordinate or otherwise provide services relating to navigating to a destination and communicating a meeting point); 
receiving, at the one or more processors, a pickup location for a vehicle to pick up the user (paragraph 35: the user sees the view 316 and selects a meeting point that may be represented in the view 316); 
providing, via a user interface, an interactive digital map of a geographic area including an indication of the pickup location and an indication of a current location of the user in a map display mode (Figures 4A, 4B: user setting a meeting point on a bird-eye view digital map with the current location indicator 408 and destination indicator 410 for a meeting point); and 
in response to determining that the current location of the user is within a threshold distance of the pickup location, switching, via the user interface, to an augmented reality mode that presents real-world imagery in a field of view of the client device along with information overlaying the real-world imagery to assist the user (paragraph 35 and Figures 5A, 5B: once the user client device 100 has received the view 316 and determined 318 that the user client device 100 is near the destination or a capture point of the view, the user client device 100 may display 320 the view 316 to the user, which this allows the user to see the view 316 and select a meeting point that may be represented in the view 316).  

Regarding dependent claim 12, Lee teaches wherein switching to an augmented reality mode that presents information overlaying the real-world imagery to assist the user includes providing, by the one or more processors, an indication of the pickup location within the real-world imagery (paragraph 35 and Figures 5A, 5B: once the user client device 100 has received the view 316 and determined 318 that the user client device 100 is near the destination or a capture point of the view, the user client device 100 may display 320 the view 316 to the user, which this allows the user to see the view 316 and select a meeting point that may be represented in the view 316).

Regarding dependent claim 13, Lee teaches wherein providing an indication of the pickup location within the real-world imagery includes providing a pin at the pickup location within the real-world imagery (Figure 5B: pin is set in the real-world image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 5, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0072408) in view of Badalamenti et al. (US 2019/0063935).
Regarding dependent claim 4, Lee does not expressly disclose determining, by the one or more processors, that the real-world imagery includes a vehicle of the driver; wherein providing information to display in an augmented reality mode includes, highlighting, by the one or more processors, the vehicle within the real-world imagery.  Badalamenti disclose highlight the driver’s vehicle 304 in the AR image displaying a real-time image on the rider’s client device (Figure 3), based on the AR control module 150 sends the driver information to the image recognition module 155, along with an instruction to monitor the live video feed to identify the driver's vehicle as it enters the line of sight of the rider client device 100 (paragraph 39).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lee's system to highlight the driver’s vehicle on the rider’s client’s device in an AR mode displaying the highlighted vehicle in a real-live imagery based on the location of the driver’s vehicle and attributes of the driver’s vehicle.  One would be motivated to do so because this would help the rider to quickly locate the driver’s vehicle around the pickup location.  

Regarding dependent claim 5, the combination of Lee’s and Badalamenti’s systems teaches wherein determining that the real-world imagery includes a vehicle of the driver includes: receiving, at the one or more processors, an indication of a current location of the driver; determining, by the one or more processors, a geographic area included within the real-world imagery; comparing, by the one or more processors, the indication of the current location of the driver to the geographic area to determine whether the driver is located within the geographic area included within the real-world imagery (Badalamenti, paragraph 39: the AR control module 150 sends the driver information to the image recognition module 155, along with an instruction to monitor the live video feed to identify the driver's vehicle as it enters the line of sight of the rider client device 100).

Regarding dependent claim 7, Lee does not expressly disclose determining, by the one or more processors, an orientation of the client device of the rider; obtaining, at the one or more processors, a current location of the rider and a current location of the driver; identifying, by the one or more processors, an orientation of the driver relative to the rider based on the current location of the driver relative to the current location of the rider; and determining, by the one or more processors, that the orientation of the client device of the rider is different from the orientation of the driver relative to the rider; wherein providing information to display in an augmented reality mode overlaying the real-world imagery includes providing, by the one or more processors, an indication of a direction for the rider to turn to face the driver and display a vehicle of the driver in the real- world imagery.  Badalamenti discloses in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle, depending on the geographic position, camera direction, and tilt of the rider client device 100, the AR control module 150 generates different navigational elements directing the rider to the vehicle (paragraph 43).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lee's system to provide an AR overlay of the direction of the vehicle based on the provider client’s vehicle location, user client’s orientation, and user client’s location in the user client’s device in an AR mode displaying the location of the driver’s location in a live imagery scene.  One would be motivated to do so because this would assist the user in finding the provider’s vehicle quickly.  

Regarding dependent claim 14, Lee does not expressly disclose determining, by the one or more processors, an orientation of the client device of the user; and obtaining, by the one or more processors, an indication of an orientation of the vehicle relative to the user based on a current location of the vehicle relative to the current location of the user; wherein switching to an augmented reality mode that presents information overlaying the real-world imagery to assist the user includes presenting, by the one or more processors overlaying the real-world imagery, an indication of a direction for the user to turn to face the vehicle, so that the vehicle is displayed in the real-world imagery.  Badalamenti discloses in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle, depending on the geographic position, camera direction, and tilt of the rider client device 100, the AR control module 150 generates different navigational elements directing the rider to the vehicle (paragraph 43).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lee's system to provide an AR overlay of the direction of the vehicle based on the provider client’s vehicle location, user client’s orientation, and user client’s location in the user client’s device in an AR mode displaying the location of the driver’s location in a live imagery scene.  One would be motivated to do so because this would assist the user in finding the provider’s vehicle quickly.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0072408) in view of Badalamenti et al. (US 2019/0063935) and Official Notice.
Regarding dependent claim 6, Lee does not expressly disclose identifying, by the one or more processors, an object at the current location of the driver within the real-world imagery; comparing, by the one or more processors, the object to one or more template objects representing vehicles to determine whether the object is a vehicle; and determining, by the one or more processors, that the real-world imagery includes the vehicle of the driver in response to determining that the object is a vehicle.  Examiner takes Official Notice that the concept of utilizing AI image analysis that matches an identified object to one or more templates of the object at different point of views and the advantage of efficiently and accurately identifying an object to be what it is are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Lee's system to utilize AI image analysis that identifies an object in an image, such as a vehicle, to templates of images to identify what type of object that is in the image, such as a vehicle.  One would be motivated to do so because this would help quickly and efficiently and accurately identify desired objects, such as a vehicle for the rider’s client device.  

Claim(s) 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2018/0058863) in view of Lee (US 2019/0072408).  
Regarding independent claim 15, Meyer teaches method for identifying and presenting a pickup location to a driver in a transportation service, the method comprising: 
receiving, by one or more processors in a client device of a driver, a request to transport a rider or item to a drop-off location (paragraph 68: the driver's device receives the ride request and relevant information (314), wherein the relevant information can include, for example, the location of the user's device 202 (or pickup location indicated by the user) and the desired destination); 
accepting the request; receiving, at the one or more processors, a pickup location (paragraph 68: the driver's device to allow the driver to decide if she would like to accept the ride request); 
providing, via a user interface, an interactive digital map of a geographic area including navigation directions from a current location of the driver to the pickup location in a map display mode (Figure 1B).   
Meyer does not expressly disclose in response to determining that the current location of the driver is within a threshold distance of the pickup location, switching, via the user interface, to an augmented reality mode that presents real-world imagery in a field of view of the client device along with information overlaying the real-world imagery to assist the driver.  Lee discloses the provider vehicle 610 may cross a first threshold (not shown), after which, the provider client device 102 displays a marker in a view 324 from capture point B 608 (paragraph 59).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Meyer's system to switch the driver’s mobile device into an AR mode displaying the location of the client’s in a live imagery scene when the driver’s location is close to the client’s pickup location.  One would be motivated to do so because this would help quickly allow the driver to find the client at the pickup location.  

Regarding dependent claim 18, Meyer does not expressly disclose wherein switching to an augmented reality mode that presents information overlaying the real-world imagery to assist the driver includes providing, by the one or more processors, an indication of the pickup location within the real- world imagery.  Lee discloses once the user client device 100 has received the view 316 and determined 318 that the user client device 100 is near the destination or a capture point of the view, the user client device 100 may display 320 the view 316 to the user, which this allows the user to see the view 316 and select a meeting point that may be represented in the view 316 (paragraph 35 and Figures 5A, 5B).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Meyer’s system for a driver’s client device to switch to an AR mode when the driver is near the pickup location with the AR mode displaying a highlighted pin at the pickup location.  One would be motivated to do so because this would help the driver to quickly meet up with the rider at the pickup location.  

Regarding dependent claim 19, the combination of Meyer’s and Lee’s systems teaches wherein providing an indication of the pickup location within the real-world imagery includes providing a pin at the pickup location within the real-world imagery (Lee, Figure 5B: pin graphic overlaid in a real-world image of the driver’s client device).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2018/0058863) in view of Lee (US 2019/0072408) and Badalamenti et al. (US 2019/0063935).  
Regarding dependent claim 20, Meyer teaches determining, by the one or more processors, an orientation of the client device of the driver; and obtaining, by the one or more processors, an indication of an orientation of the rider or the item relative to the driver based on a current location of the rider or item relative to the current location of the driver; wherein switching to an augmented reality mode that presents information overlaying the real-world imagery to assist the driver includes presenting, by the one or more processors overlaying the real-world imagery, an indication of a direction for the driver to turn to face the rider or item, so that the rider or item is displayed in the real-world imagery.  Badalamenti discloses in the captured image 402, the AR control module 150 generates for display an arrow pointing to the driver's vehicle, depending on the geographic position, camera direction, and tilt of the rider client device 100, the AR control module 150 generates different navigational elements directing the rider to the vehicle (paragraph 43).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Meyer’s system to provide an AR overlay of the direction of the vehicle based on the provider client’s vehicle location, user client’s orientation, and user client’s location in the user client’s device in an AR mode displaying the location of the driver’s location in a live imagery scene.  One would be motivated to do so because this would assist the user in finding the provider’s vehicle quickly.  

Allowable Subject Matter
Claims 10, 11, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612